Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Since applicant’s 2/11/2022 RCE is limited to an IDS submission that does not contain new prior art with which new grounds of rejection could be made and since the 2/11/2022 RCE does not contain any substantive claim amendments, the application is allowable for the same reasons as set forth in the 11/22/2022 office action.
However, it is noted that the closest prior art (CN 201697515U) contained in applicant’s 2/11/2022 IDS submission discloses a vapor chamber (1) comprising: a main body (10) having a first plate body (100) and a second plate body (110) correspondingly mated with each other to together define an airtight chamber (12), a water-filling section (Defined by region 14), and a flange disposed along an outer periphery of the main body (Figures 1, 6, and 7: See locations where 100 and 110 mate), the water-filling section defining a water-filling notch extending inwardly from an edge of the airtight chamber (i.e. defined by region 14) (Figures 1 and 6) and a water-filling passage (3, 13, 30).  However, CN 201697515U does not disclose “a water-filing notch with a continuously curved profile that extends inwardly from an edge of the airtight chamber and a water filling passage” (emphasis added) as recited in claim 1.  Instead, the water-filling notch of CN 201697515U has a discontinuous curved-flat-curved profile (Figure 6: Region 14 defines a flat portion where element 3 is located and opposite curved portions).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763